Citation Nr: 0716403	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-37 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1954 to April 1958.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case came 
before the Board in January 2007, at which time the Board 
found, in pertinent part, that the veteran had filed a notice 
of disagreement in the matter of the rating for bilateral 
hearing loss, and that a statement of the case (SOC) in that 
matter had not yet been issued.  The case was remanded for 
such action.  Because that matter was inextricably 
intertwined with the TDIU claim, the Board deferred 
consideration of the TDIU appeal pending resolution of the 
increased rating matter.  The RO issued a SOC in the matter 
of the rating for bilateral hearing loss; the veteran has not 
submitted a substantive appeal in the matter.  Hence, TDIU is 
the only issue before the Board.


FINDINGS OF FACT

The veteran's service connected disabilities of bilateral 
hearing loss, rated 40 percent, residuals of right 
tibia/fibula fractures, rated 30 percent, and tinnitus, rated 
10 percent, are rated 60 percent, combined, and are not shown 
to be of such nature and severity as to preclude him from 
obtaining or maintaining any regular substantially gainful 
employment. 


CONCLUSION OF LAW

The schedular requirements for TDIU are not met, and a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran was advised of VA's duties to notify and assist 
in the development of the claim in a September 2002 letter 
(prior to the initial rating decision).  This letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing. Although the 
letter did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence that would be pertinent and that he should either 
submit such evidence or provide the identifying information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, the Board finds that the 
veteran was adequately notified to submit any pertinent 
evidence in his possession.  He has had ample opportunity to 
respond and supplement the record.  While he was not advised 
by letter of the criteria governing effective dates of 
awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.  (A February 2007 supplemental SOC included such 
notice).

The veteran's pertinent treatment records have been secured.  
The RO arranged for several VA examinations.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met. Accordingly, the 
Board will address the merits of the claim.

II.  Factual Background

The veteran's service connected disabilities are:  Bilateral 
hearing loss, rated 40 percent; residuals of right 
tibia/fibula fractures, rated 30 percent; and tinnitus, rated 
10 percent.  The combined rating for the service connected 
disabilities is 60 percent.

In his February 2001 claim for TDIU the veteran reported that 
he became unable to work in June 1993.  He indicated that he 
last worked in June 1993 in a nuclear physics laboratory.  He 
advised that he completed high school and one year of 
college.  He maintained that he was unable to work because of 
his "bad leg and bilateral hearing loss."  

A March 1999 private treatment record notes that the veteran 
was exercising and working all day long.  He was remodeling a 
home and also working on a boat he had purchased.  The 
diagnoses then listed were: obesity, hypertension, bladder 
cancer, and athlete's foot.  

On March 2001 private examination by B.H.G., M.D., the 
veteran reported that his right ankle had become increasingly 
painful.  He stated that if he walked approximately one mile 
he would develop swelling and discomfort.  Physical 
examination revealed that he walked with a slight limp.  His 
right ankle was swollen.  X-rays showed traumatic arthritis.

On October 2002 and November 2004 VA examinations the veteran 
complained of chronic ankle pain and swelling.  Audiological 
evaluation in October 2002 found a mild sloping to severe 
sensorineural hearing loss with constant tinnitus, both ears. 
In a January 2005 statement, the veteran stated that he was 
unable to work because of his ankle and knee problems.

An April 2005 VA treatment record notes the veteran's 
complaints of right ankle pain with walking and prolonged 
standing.  He stated that an ankle brace provided relief from 
pain and increased his mobility.

On August 2005 VA orthopedic (bones) examination for his 
right ankle (tibia/fibula) disability, it was noted that the 
veteran was able to stand up to an hour, but was unable to 
walk more than a few yards.  The examiner noted that the 
effect the disability had on occupational activities was 
decreased mobility.  The veteran was determined restricted in 
climbing stairs, walking on uneven surfaces, dancing or 
walking farther than 50 yards.  

In a September 2005 statement, the veteran stated that he was 
requesting unemployability because his expertise requires 
standing, walking and kneeling and prolonged sitting all day.

III.  Legal Criteria and Analysis

TDIU may be assigned when the veteran is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities (without regard to age).  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16(a).  For those veterans who fail 
to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. §§ 3.321, 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra at 363; 38 U.S.C.A. § 4.16(a).  Neither 
nonservice-connected disabilities nor advancing age may be 
considered in the determination. 38 C.F.R. §§ 3.341, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the 
Board may not consider the effects of nonservice- connected 
disabilities on the veteran's ability to function.

The veteran's service-connected disabilities are rated 60 
percent combined.  Thus, the above-outlined schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis must then progress to consideration of 38 C.F.R. 
§ 4.16(b).  The Board must determine whether the veteran is 
unemployable due to his service-connected disabilities 
regardless of their rating.  It is established VA policy is 
that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled."  
However, in these cases, in order for the veteran to prevail 
on a claim based on unemployability, it is necessary that the 
record reflect some circumstance which places the claimant in 
a different position from other veterans with the same 
rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. §  3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  Here, the RO has 
determined the factors warranting extraschedular 
consideration are not shown.

The Board also finds that the evidence fails to show that the 
service-connected disabilities are so exceptional or unusual 
as to warrant referral to the Under Secretary for Benefits or 
the Director of VA's Compensation and Pension Service for 
extraschedular consideration of TDIU.  First, the record does 
not show frequent periods of hospitalizations for service 
connected disability.  Second, the evidence does not support 
a finding that the veteran is demonstrably unable to obtain 
or maintain employment due to his service-connected 
disabilities.  The veteran was advised in September 2002 that 
to establish entitlement to TDIU the evidence must show that 
the veteran's service-connected disabilities, alone, prevent 
him from maintaining employment.  The veteran has neither 
submitted, nor identified any such evidence.  While the 
veteran alleges that he no longer works because of his bad 
leg, bilateral hearing loss and knees (which are not service-
connected and may not be considered), he has submitted not 
employer's records/statement supporting that this is so.  
Significantly, while he stopped working in June 1993 (and the 
reason for this is not evident from the record, other than 
based on inferences from the veteran's allegations), private 
treatment records show that about six years later (in March 
1999) he reported that he exercised and worked all day, 
remodeling his house and working on a boat.  They also show 
that the majority of his treatment was for nonservice 
connected disabilities, including bilateral knee 
disabilities, and his cancer and hypertension.  Nothing in 
the record shows that service connected disabilities cause 
impairment for which accommodation in sedentary employment is 
not possible.  

The service connected disabilities are such that they are 
likely to preclude employment requiring unimpaired hearing 
(hearing loss and tinnitus) and requiring any substantial 
walking or prolonged (more than one hour) standing (right 
tibia/fibula disability).  However, his education (some 
college) and occupational experience (last in a nuclear 
laboratory) are such that appears to be quite capable of 
engaging in sedentary types of employment not inconsistent 
with his disabilities (the Board recognizes that he obviously 
would be precluded from employment requiring telephone use).   

In summary, there is no evidence showing that the veteran, by 
virtue of his service connected disabilities alone, is 
precluded from securing or following all forms of 
substantially gainful employment.  Accordingly, referral of 
the claim for extraschedular consideration is not warranted.  
The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


